DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 21-40, is/are filed on 6/23/2020 are currently pending. Claim(s) 21-40 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 25 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 25 recites the limitation “the first portion of the cylindrical collar.” There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
Claims 21–40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10,625,184 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US Patent No. 10,625,184 B2 substantially correspond to claims 21-40 of instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 21, 24-25, 27, 31-36, 38-40 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by South (US 20060186036 A1).
[AltContent: textbox (Plurality of tabs)][AltContent: connector][AltContent: connector][AltContent: textbox (Outer peripheral wall)]
    PNG
    media_image1.png
    723
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    679
    649
    media_image2.png
    Greyscale

[AltContent: textbox (wall)][AltContent: connector][AltContent: oval][AltContent: textbox (a first portion portion)][AltContent: connector][AltContent: oval][AltContent: textbox (a second portion)][AltContent: connector][AltContent: oval]
    PNG
    media_image3.png
    579
    435
    media_image3.png
    Greyscale

Regarding claims 21, South teaches a filter element comprising: a ring of filter media (36) circumscribing a central cavity and including a top end and a bottom end opposite the top end;
a first end cap (46) coupled to the bottom end; a second end cap (41) coupled to the top end and including a cylindrical collar (48, fig. 11) that defines a first central opening (opening formed by 48) in fluid communication with the central cavity, the second end cap including a first outer surface (top surface of the cap) and an outer peripheral wall (wall shown above in fig. 5), the first outer surface extending radially outward from the cylindrical collar to the outer peripheral wall, the outer peripheral wall extending axially from the first outer surface; and a plurality of tabs (see fig. above) coupled to the outer peripheral wall, each tab of the plurality of tabs including a first portion extending along the outer peripheral wall and a second portion extending radially away from the outer peripheral wall (see figs. above) [0021-40].

    PNG
    media_image4.png
    489
    487
    media_image4.png
    Greyscale

Regarding claim 24, South teaches an annular seal (72) disposed upon the first outer surface and around the cylindrical collar (48), the annular seal extending axially away from the first outer surface.
Regarding claim 25, South teaches an axial length of the annular seal is less than an axial length of the first portion of the cylindrical collar (fig. 11).
Regarding claim 27, South teaches the plurality of tabs includes a first tab and a second tab collectively defining an unfiltered fuel space therebetween, the unfiltered fuel space configured to direct unfiltered fuel flowing onto the first outer surface to an outer periphery of the filter media for filtering (fig. 6).
Regarding claim 31, South teaches a filter assembly (35) comprising: a filter housing (34) defining an internal chamber and having a first end (bottom end) and a second end (top end); and the filter element of claim 21, wherein the first end cap is disposed at the first end of the filter housing, and the second end cap is disposed at the second end of the filter housing (fig. 7).
Regarding claim 32, South teaches further comprising an annular seal (72) disposed upon the first outer surface and around the cylindrical collar (48), the annular seal extending axially away from the first outer surface.  
Regarding claim 33, South teaches wherein the filter housing includes a cylindrical sleeve (77) extending away from the second end and engaging the annular seal, the cylindrical sleeve receiving the cylindrical collar to form a fuel outlet passage in fluid communication with the central cavity to direct fuel filtered by the filter media out of the filter element (figs. 1-7, 11).  
Regarding claim 34, South teaches wherein the annular seal provides a fluid tight seal between the cylindrical collar and the cylindrical sleeve to fluidly separate the first outer surface of the second end cap from the central cavity and the fuel outlet passage (the reference teaches a seal the same seal as claimed thereby would be capable of its intended use).  
Regarding claim 35, South teaches wherein the annular seal is radially compressed between the cylindrical collar and the cylindrical sleeve and axially compressed between the cylindrical sleeve and the second end cap (the reference teaches a seal the same seal as claimed thereby would be capable of its intended use).  
Regarding claim 36, South teaches wherein the plurality of tabs includes a first tab and a second tab collectively defining an unfiltered fuel space (78) therebetween, the unfiltered fuel space configured to direct unfiltered fuel flowing onto the first outer surface of the second end cap to an outer periphery of the filter media for filtering (fig. 7).  
Regarding method claims 38-40 refer to the rejection of claims 24-36, [0021-40]. Note the method claims do not limit the apparatus claims. 


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over South in view of Girondi (US 20080190839 A1).

    PNG
    media_image5.png
    436
    900
    media_image5.png
    Greyscale

Regarding claim 26, South does not teach the cylindrical collar includes a second portion that extends axially inward from the second end cap and into the central cavity. However this is a very common design in the filters. Girondi from figures discloses filter assembly comprising a filter housing 2 defining an internal chamber between a first end (top end) and a second end (bottom end end); and a filter element 3 disposed within the internal chamber of the filter housing, the filter element comprising a first end cap 9 defining a cylindrical collar 10 that circumscribes a first central opening (i.e. 5) and includes a first portion 110 that extends axially outward from the first end cap and second portion that extends axially downwards serving a supporting structure to the filter. It would have been obvious to one of ordinary skill to have incorporated the teachings of Girondi into South for the aforesaid advantages. 
Claim(s) 28-30, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over South in view of Girondi2 (US 20170218894 A1).

    PNG
    media_image6.png
    550
    422
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    448
    452
    media_image7.png
    Greyscale

Regarding claims 28, South does not teach the first end cap includes an axially- extending annular flange having an outer surface configured to receive an outer seal. However this design is well-known in filters. Girondi2 teaches a first end cap (42) having an axially extending flange (vertical post – see fig. 2 and fig. 4 for separate embodiment). Such allows to provide support to the filter with the bottom of the housing (i.e. 21 of fig. 2). It would have been obvious to one of ordinary skill to have incorporated the teachings of Girondi into South for the aforesaid advantages.
Regarding claim 29, Girondi teaches wherein the outer surface of the annular flange includes a circumferential groove, the filter element further comprising an outer seal (421) disposed within the groove.
Regarding claim 30, Girondi teaches a support core (45) disposed in the central cavity of the filter media, wherein the cylindrical collar is disposed within the support core. It would have been obvious to one of ordinary skill to have incorporated the support core of Girondi for the purpose of providing support the filter media (fig. 2). 
Regarding claim 37, Girondi teaches wherein the first end cap includes an axially- extending annular flange (vertical post – see fig. 2 and fig. 4 for separate embodiment, see rejection of claims 28-29) having an outer surface defining a circumferential groove, the filter element further comprising an outer seal (421) disposed within the groove, wherein the outer seal engages an interior wall of the filter housing to provide a fluid tight seal between a reservoir defined by the filter housing at the first end and unfiltered fuel flowing within the internal chamber between an outer periphery of the filter media and the interior wall of the filter housing, the reservoir in fluid communication with a second central opening of the first end cap. It would have been obvious to one of ordinary skill to have incorporated the teachings of Girondi into South for the aforesaid advantages.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyomitsu (JP 2015081521 A – IDS) in view of South (US 20060186036 A1).


    PNG
    media_image8.png
    671
    756
    media_image8.png
    Greyscale

	Regarding claims 21-23, Toyomitsu from figures teaches filter element comprising: a filter housing 10 defining an internal chamber between a first end and a second end; a second end cap 43 opposing the first end of the filter housing, the second end cap defining a cylindrical collar that circumscribes a central opening (opening of the collar), the second end cap 43 including a substantially planar first outer surface (upper surface of the end cap 43) extending radially outward from the cylindrical collar to an outer peripheral edge; an annular seal 451 disposed upon the first outer surface of the second end cap and around the cylindrical collar, the annular seal extending axially away from the first outer surface;.Toyomitsu teaches a second end cap 46, the second end cap has an opening 46a substantially coaxial with the first central opening; the opening can be considered to be central. The reference does not teach a plurality of tabs coupled to the outer peripheral wall, each tab of the plurality of tabs including a first portion extending along the outer peripheral wall and a second portion extending radially away from the outer peripheral wall. However, South teaches South teaches a filter element comprising: a ring of filter media (36) circumscribing a central cavity and including a top end and a bottom end opposite the top end; a first end cap (46) coupled to the bottom end; a second end cap (41) coupled to the top end and including a cylindrical collar (48, fig. 11) that defines a first central opening (opening formed by 48) in fluid communication with the central cavity, the second end cap including a first outer surface (top surface of the cap) and an outer peripheral wall (wall shown above in fig. 5), the first outer surface extending radially outward from the cylindrical collar to the outer peripheral wall, the outer peripheral wall extending axially from the first outer surface; and a plurality of tabs (see fig. above) coupled to the outer peripheral wall, each tab of the plurality of tabs including a first portion extending along the outer peripheral wall and a second portion extending radially away from the outer peripheral wall (see figs. above) [0021-40]. It would have been obvious to one of ordinary skill to have incorporated teachings of the tabs of South into Toyomitsu as it to ensure the filter element is properly seated into the housing to prevent inadequate flow (also refer to Beach (US 5171430 A) – which teaches the same concept/motivation)

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777